DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1, 4, 6-10, and 12 be found allowable, claims 13, 16, 18-22, and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-10, 12-13, 16, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0041229 A1 to Chol et al. (“Chol”) in view of U.S. Patent Application Publication No. 2010/0140628 A1 to Zhang (“Zhang”) and U.S. Patent Application Publication No. 2004/0119076 A1 to Ryu (“Ryu”).								As to claims 1 and 13, although Chol discloses an insulated gate bipolar transistor (IGBT) device comprising: an IGBT stack, wherein the IGBT stack includes: an injector region (802); a drift region (804) over the injector region (802); a spreading region (806) over the drift region (804), the spreading region (806) providing a first surface of the IGBT stack opposite the drift region (804) and having a doping concentration (n+) that is greater than a doping concentration (n-) of the drift region (804), wherein the doping concentration of the spreading region (806) comprises a In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 											In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).			As to claims 4 and 16, Chol in view of Zhang further discloses wherein the SiC IGBT stack is a wide band-gap semiconductor material (See Zhang Fig. 2, ¶ 0030).		As to claims 6 and 18, Chol in view of Zhang and Ryu further discloses wherein each one of the pair of junction implants (808, 810, 812/18, 20, 22/20, 22, 24) comprises: a base well (808/18/20); a source well (810/20/24); and an ohmic well (812/22/22), wherein doping concentrations of the base well (808/18/20), the source well (810/20/24), and the ohmic well (812/22/22) are different from one another (See Chol, Zhang, and Ryu) (Notes: overlapping concentration of ohmic well and the base well).														Further, the applicant also has not established the critical nature of the “wherein the doping concentration of the base well, the source well, and the ohmic well are different from one another”. “The law is replete with cases in which the difference In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 												It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the doping concentrations of the base well, the source well, and the ohmic well so that wherein the doping concentration of the base well, the source well, and the ohmic well are different from one another. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claims 7 and 19, Chol in view of Zhang and Ryu further discloses wherein: the gate contact (818/32/32) partially overlaps and runs between each source well (810/20/24) in the pair of junction implants (808, 810, 812/18, 20, 22/20, 22, 24); and the emitter contact (820/28/30) partially overlaps both the source well (810/20/24) As to claims 8 and 20, Chol in view of Zhang and Ryu discloses further comprising a gate oxide layer (816/34/28) between the gate contact (818/32/32) and the first surface of the SiC IGBT stack (See Chol, Zhang, and Ryu).					As to claims 9 and 21, Chol further discloses wherein: the drift region (804) is a lightly doped N region; the injector region (802) is a highly doped P region; and the spreading region (806) is a highly doped N region (See Fig. 7, ¶ 0037) (Notes: highly doped injector for collector contact).									As to claims 10 and 22, Chol in view of Zhang further discloses wherein: the drift region (804) is a lightly doped P region; the injector region (802) is a highly doped N region; and the spreading region (806) is a highly doped P region (See Chol Fig. 7, ¶ 0037, ¶ 0040 and Zhang ¶ 0055) (Notes: highly doped injector for collector contact).		As to claims 12 and 24, Chol in view of Zhang and Ryu further discloses the JFET region 21 may be about 1 µm to about 10 µm and the region 24 may be spaced from the edge of the well 20 by 0.5 µm to about 5 µm so that Fig. 2 reasonably conveys to one of ordinary skill in the art wherein a width of the SiC IGBT stack is between about 5µm to 15µm (See Ryu Fig. 2, ¶ 0044, ¶ 0045).								It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the width of the SiC IGBT stack is between about 5µm to 15µm because the width should be optimized based on current crowding factor and resistance of the JFET region and the channel region. Further, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the width of the SiC IGBT stack to be between about 5µm to 15µm. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).				As to claim 23, Chol in view of Zhang and Ryu further discloses wherein the first depth (Zhang about 0.5 µm, ¶ 0034, Ryu about 0.3 µm-1.2 µm, ¶ 0042) is in the range of about 0.3 µm to about 1.5 µm (See Zhang ¶ 0034 and Ryu ¶ 0042).		

Response to Arguments
Applicant's arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Konrath et al. (US 2015/0137142 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID CHEN/Primary Examiner, Art Unit 2815